Citation Nr: 1740979	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 9, 2011.

2.  Entitlement to an effective date prior to June 9, 2011, for basic eligibility to Dependents Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2013 the RO issued a decision granted an increase rating from 50 percent to 70 percent for the Veteran's service connected PTSD effective May 9, 2011.  The RO also found that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO deferred making a decision on the TDIU claim to allow for Veteran's Claims Assistance Act of 2000 (VCAA) notice.  

In May 2013 the RO issued a decision granting TDIU and DEA for the Veteran's service connected PTSD effective June 9, 2011.  In January 2017 the RO issued two supplemental statements of the case (SSOC) denying an earlier effective date for both TDIU and DEA claims.


FINDINGS OF FACT

1.  Prior to June 9, 2011 the Veteran's did not meet the schedular criteria for TDIU benefits prior to June 2011; and the evidence does not show that his service connected PTSD precluded him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.

2.  Prior to June 9, 2011 the Veteran was not found to have a total service connected disability which was permanent in nature for the grant of eligibility to DEA.




CONCLUSIONS OF LAW

1.  The criteria for a grant of a TDIU prior to June 9, 2011 have not been met.  38 U.S.C.A.  § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to June 9, 2011 for the grant of DEA benefits have not been met.  38 U.S.C.A.  § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duties to notify and assist apply to the Veteran's claims of entitlement to earlier effective dates for a TDIU and DEA benefits.  The Veteran has received all required notice in this case for the effective date issue (see March and April 2013 VCAA Correspondence) such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.

Relevant to the duty to assist, the Veteran's service treatment records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record includes written statements provided by the Veteran and his representative.  The Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection, so no retroactive VA medical opinion is needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Effective Date of TDIU

The Veteran claims entitlement to an effective date prior to June 9, 2011, for the award of TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disability, provided that he has one service connected disability rated at 60 percent or higher; or two or more service connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16 (a) (2016).

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

The effective date of a grant of a TDIU is generally determined in accordance with the effective date rules for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for a TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU).

Factual Background

The issue of TDIU was raised by the record in a March 2013 the RO issued a decision granted an increase rating from 50 percent to 70 percent for the Veteran's service connected PTSD effective May 9, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an April 2013 application for TDIU, the Veteran indicated that his service connected PTSD caused physical and mental fatigue, exhaustion, lack of concentration.  He also reported that he had four years of high school education and was self-employed on a full-time basis from 1999-2010.  He wrote that his disability began to affect his work in January 2010.  The Veteran also noted that he last worked full time in January 2011 and he became too disabled to work in June 2011.  His TDIU claim was ultimately granted by the RO in its May 2013 decision, effective June 9, 2011.

The Veteran's July 2013 notice of disagreement (NOD) requested an earlier effective date for TDIU prior to June 9, 2011.

Considering the evidence of record one year prior to the effective date of his TDIU claim, from June 9, 2010 to the present, the first evidence within the relevant temporal period is an August 2010 psychiatry note.  At that time the Veteran's mood was stable despite some marital issues.  His sleep improved and he denied homicidal or suicidal ideations. 

In a November 2010 psychiatry note, the Veteran reported having nightmares that he could not remember and waking up in a cold sweat.  His affect was full and appropriate and he denied suicidal or homicidal ideations.

In a January 2011 psychiatry note, the Veteran reported some hypervigilance and hyperarousal symptoms.  He indicated that he was still involved with his laundry business.  He was assigned a GAF of 55. 

In an April 2011 psychiatry note, the Veteran reported that had not worked since 2007, due to joint pain.  He stated that the business was in his name but he wasn't doing much except signing checks because the business took care of itself.  The Veteran's mood was depressed; his affect was full and appropriate.  He was assigned a GAF of 55. 

In a June 15, 2011 PTSD examination the Veteran stated his physical condition made him unable to perform many work related activities as of March 2011.  He stated that he resigned as president of his business and he and his brother (who is a co-owner) would decide what to do about the business in the "near future".  The Veteran stated that he does not go anywhere or do anything outside the home.  He stated he realized that his ways of coping with his PTSD are having a physical effect on his body.  He stated that he is unable to work because of joint pain and cannot breath, "I'm 48 years old and have the body of a 70-year-old."  The examiner determined that the Veteran had a pattern of disruptive anxiety and depression which continued despite treatment with psychoactive medication.  The examiner also noted that the Veteran had significant social/familial and vocational adjustment problems.  He was assigned a GAF of 50. 

The Veteran filed for disability with the Social Security Administration (SSA).  He was evaluated in November 2011, at that time he claimed he was fully disabled due to his mental health disorder.  The Veteran reported that he was so depressed that he could not function.  The Veteran's wife reported that she often had to remind him to take care of his personal hygiene and sometimes she need to remind him to take his medications.  The staff psychologist opined that the Veteran was "unable to respond appropriately to brief and superficial contact with coworkers and supervisors.  It is unlikely that he can tolerate the stress and pressure typically found in an entry level work place."  He was assigned a GAF of 45.  His claim was granted effective June 9, 2011 the date that the Veteran stated that he became too disabled to work.  

In an April 2013 application for TDIU, the Veteran indicated that he had four years of high school education and was self-employed on a full-time basis from 1999-2010.  He wrote that his disability began to affect his work in January 2010.  The Veteran also noted that he last worked full time in January 2011 and he became too disabled to work in June 2011.  He asserted that his service connected PTSD caused physical and mental fatigue, exhaustion, lack of concentration.  He also alleged that his PTSD prevented him from securing or following any substantially gainful occupation.

In May 2013 the RO issued a decision granting TDIU from June 9, 2011.  The RO found that although the Veteran did not meet the full criteria for a total schedular evaluation by the criteria from the rating schedule, the Veteran's mental health disorder including signs and symptoms caused him to be unable to secure and maintain gainful employment.  

Analysis

Based upon the relevant evidence of record, the Board finds that the preponderance of evidence weighs against an earlier effective date for the grant of TDIU up to one year prior to June 9, 2011.

Importantly, the Veteran did not meet the schedular criteria for a TDIU rating for the entire period on appeal.  The Veteran was service connected for PTSD, evaluated as 50 percent disabling, and tinnitus, evaluated at 10 percent disabling from October 18, 2007 until May 9, 2011.  The Veteran's service connected disabilities; were a combined disability rating was 60 percent which does not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  

In January 2011 and April 2011 psychiatry notes, the Veteran reported that he was still involved with his laundry business (he wrote and signed checks for the business and checked on the business at least twice a day).

In a June 15, 2011 VA examination the Veteran stated his physical conditions (joint pain and cannot breathe) made him unable to perform many work related activities as of March 2011.  

In March 2013 the RO granted an increase rating for PTSD, effective May 9, 2011.  The Veteran's PTSD, was evaluated as 70 percent disabling, and tinnitus, evaluated at 10 percent disabling.  The Veteran's combined disability rating was 70 percent which meets the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  

The Veteran reported that due to his PTSD he became too disabled to work in June 2011.  (See April 2013 application for TDIU)  He also reported becoming too disabled to work on June 9, 2011.  (See SSA Disability Determination and Transmittal dated November 2011and SSA application.)  

Although the Veteran submitted some conflicting statements by the Veteran's own admission his service connected PTSD did not affect his ability to obtain or maintain substantially gainful employment until June 2011.  The RO relied on the date provided by the Veteran to SSA (June 9, 2011) to assign its effective date for the grant of the Veteran's TDIU claim it apparently relied, at least in part, on the Veteran's credible report regarding his employment history therein to do so.  (See April 2013 TDIU application)  Moreover, the Board finds it probative and credible that therein, the Veteran's report was that he had actually ceased working in June 2011.  As such, the Board finds that an earlier effective date prior to June 9, 2011 is not warranted for the grant of the Veteran's TDIU claim.  See 38 U.S.C.A. §§ 5107, 5110(b)(2); 38 C.F.R. § 3.102 ; Gilbert, supra; Harper, 10 Vet. App. 125.  Thus, the Board finds that an earlier effective date for the award of entitlement to a TDIU is not warranted.

III.  Dependent's Educational Assistance (DEA)

The Veteran also claims entitlement to an effective date prior to June 9, 2011 for the grant of eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. § 3500  et seq., based upon his argument, discussed above, that he is entitled to an earlier effective date for the grant of a TDIU rating. 

For the purposes of educational assistance under 38 U.S.C.A. § 3500  et seq., the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (LexisNexis 2017); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).

The RO granted an increase rating for PTSD effective May 9, 2011.  Based on these awards, no change was warranted in the effective date of entitlement to DEA benefits.  The evidence shows the Veteran met the disability requirements for DEA benefits effective June 9, 2011 because effective this date the Veteran had a permanent and total service connected disability as a result of the grant of TDIU.  There is no evidence prior to this date showing the Veteran had a service connected disability that was considered total and permanent in nature.

Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date of June 9, 2011, and no earlier is granted for the establishment of DEA benefits.



ORDER

Entitlement to an effective date earlier than June 9, 2011 for the award of a TDIU is denied.

Entitlement to an effective date earlier than June 9, 2011 for the award of a DEA is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


